DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on July 19 ,2022.  In particular, claim 1 which has been amended with the previously presented claims 2 and 4.  This combination of limitations was not present at the time of the previous office action.  Thus, the following action is properly made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention 
was made.

Claims 1, 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al (US 2011/0073011) in view of Chen et al (US 2016/0185595).
Regarding claims 1 and 3, Yoshida teaches a surface treatment agent (Abstract) for semiconductor devices ([0005]) comprising:
A silylation agent ([0024]) (Compound A)
And a compound having an amide skeleton ([0037]) (Compound C)
Yoshida teaches that the composition further contains a solvent that is not compound C ([0030]).
However, Yoshida fails to teach the addition of a nitrogen containing basic compound.
	Chen teaches a surface treatment agent for semiconductor devices ([0003]) which incorporates a compound such as 5-benzyl-1H-tetrazole ([0029]) which is a basic compound containing a nitrogen-containing heterocyclic compound.
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the 5-benzyl-1H-tetrazole of Chen in the agent of Yoshida.  One would have been motivated to do so in order to receive the expected benefit of having to act as a metal corrosion inhibitor (Chen, [0029]).	
Regarding claim 5, Yoshida teaches a surface treatment method ([0038]) using the agent of claim 1.
Response to Arguments
Applicant's arguments filed July 19, 2022 have been fully considered but they are not persuasive for the reasons set forth below:
Applicant’s argument:  Yoshida fails to disclose or suggest a nitrogen containing compound.
Examiner’s response: This is taught by the secondary reference, Chen.
Applicant’s argument:  One of ordinary skill would certainly not use corrosion inhibitors of Chen in the surface treatment of Yoshida.
Examiner’s response:  Both Chen and Yoshida are drawn to surface treatments of photoresist masks on silicon wafers and protecting metals from corrosion from various processing chemicals remains a concern for resist formation and subsequent etching.  As such, the combination of Chen and Yoshida is appropriate and set forth above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764